     CaseCase
          8:20-mj-02007-JSS
              1:20-cr-00523-GHW
                             Document
                                 Document
                                      8 Filed
                                          9-2 10/09/20
                                               Filed 10/21/20
                                                        Page 1Page
                                                              of 4 PageID
                                                                    1 of 4 14




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

V.                                                               Case No.: 8:20-mj-2007-T-JSS

MEDGHYNE CALONGE
-------------I
                      ORDER SETTING CONDITIONS OF RELEASE

       It is hereby ORDERED:

        1. The United States Marshal is hereby directed to release the above-named defendant

           upon her agreement, in writing, to comply with the following attached conditions of

           release.

       2. The conditions of release are hereby established as set forth below.

       DONE and ORDERED in Tampa, Florida, on October 9, 2020.




                                             -;=
                                              .«, =


                                                 UNITED STATES MAGISTRATE JUDGE




Copies furnished to:
Counsel of Record
United States Pretrial Services
United States Marshals Service
CaseCase
     8:20-mj-02007-JSS
         1:20-cr-00523-GHW
                        Document
                            Document
                                 8 Filed
                                     9-2 10/09/20
                                          Filed 10/21/20
                                                   Page 2Page
                                                         of 4 PageID
                                                               2 of 4 15




                             CONDITIONS OF RELEASE

   1. Defendant must appear in court as required and, if convicted, must surrender as directed
      to serve a sentence that the court may impose.

   2. Defendant must advise the United States Pretrial Services or supervising officer in
      writing before making any change of residence or telephone number.

   3. Defendant must not, at any time, for any reason whatsoever, leave the Middle District
      of Florida, Southern District of New York, or Eastern District of New York without
      first obtaining written permission of the United States District Court for the Middle
      District of Florida, Tampa Division.

   4. Defendant must not violate federal, state, or local law while on release.

      SPECIAL CONDITIONS OF DEFENDANT'S RELEASE:

      a. Defendant shall submit to supervision by and report for supervision to the United
         States Pretrial Services as directed by the United States Pretrial Services or
         supervising officer.

      b.    Defendant shall surrender any passport to the United States Pretrial Services.

      c. Defendant shall not obtain a passport or other international travel document.

      d. Defendant shall execute an appearance bond binding Defendant to pay the United
         States of America the sum of $50,000. co-signed by two different individuals by
         10/23/2020, with no deposit made into the Registry of the Court, in the event of a
         failure to appear as required or to surrender as directed for service of any sentence
         imposed or for failure to obey any and all of the conditions of release imposed
         herein.

       e. Defendant shall avoid all contact, directly or indirectly, with any person who is or
          may be a victim or witness in the investigation or prosecution of this case. This
          restriction does not apply to members of Defendant's immediate family and does
          not prohibit Defendant's counsel from contacting witnesses as necessary to prepare
          her defense nor does it prohibit Defendant from contacting witnesses as necessary
          to cooperate with the Government.

       f.   Defendant shall report as soon as possible, to the United States Pretrial Services or
            supervising officer, every contact with law enforcement personnel, including
            arrests, questioning, or traffic stops.

                     ADVICE OF PENALTIES AND SANCTIONS

   Defendant is advised of the following penalties and sanctions:

   Violating any of the foregoing conditions of release may result in the immediate issuance

                                              2
   CaseCase
        8:20-mj-02007-JSS
            1:20-cr-00523-GHW
                           Document
                               Document
                                    8 Filed
                                        9-2 10/09/20
                                             Filed 10/21/20
                                                      Page 3Page
                                                            of 4 PageID
                                                                  3 of 4 16




bond, and a prosecution for contempt of court and could result in imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional
prison term of not more than ten years and for a federal misdemeanor offense the punishment is
an additional prison term of not more than one year. This sentence will be consecutive (i.e., in
addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to:
obstruct a criminal investigation; tamper with a witness, victim, or informant; retaliate or attempt
to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to
surrender to serve a sentence, you may be prosecuted for failing to appear or surrender and
additional punishment may be imposed. If you are convicted of:

        (1) an offense punishable by death, life imprisonment, or imprisonment for a term
            of fifteen years or more - you will be fined not more than $250,000 or
            imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but
            less than fifteen years - you will be fined not more than $250,000 or
            imprisoned for not more than five years, or both;
        (3) any other felony-you will be fined not more than $250,000 or imprisoned not
            more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not
           more than one year, or both.

        A term of imprisonment imposed for failure to appear or surrender will be consecutive to
any other sentence you receive. In addition, a failure to appear or surrender may result in the
forfeiture of any bond posted.

                       ACKNOWLEDGMENT OF THE DEFENDANT

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of
release. I promise to obey all conditions of release, to appear as directed, and surrender to serve
any sentence imposed. I am aware of the penalties and sanctions set forth above.

        Signed in Tampa, Florida, on October 9, 2020.




The Middle District of Florida consists of the following Florida counties: Balcer, Bradford,
Brevard, Charlotte, Citrus, Clay, Collier, Columbia, DeSoto, Duval, Flagler, Glades, Hamilton,
Hardee, Hendry, Hernando, Hillsborough, Lake, Lee, Madison, Marion, Manatee, Nassau, Orange,

                                                   3
   CaseCase
        8:20-mj-02007-JSS
            1:20-cr-00523-GHW
                           Document
                               Document
                                    8 Filed
                                        9-2 10/09/20
                                             Filed 10/21/20
                                                      Page 4Page
                                                            of 4 PageID
                                                                  4 of 4 17




Osceola, Pasco, Pinellas, Polk, Putnam, Sarasota, St. Johns, Seminole, Sumter, Suwanee, Union,
and Volusia.

The telephone number and mailing address for the Clerk of the United States District Court for the
Middle District of Florida, Tampa Division, are: 813-301-5400; and 801 North Florida Avenue,
Second Floor, United States Courthouse, Tampa, Florida 33602.

The telephone number of the United States Marshals Service for the Middle District of Florida,
Tampa Division, is: 813-228-2146.

The telephone number and mailing address of the United States Attorney's Office for the Middle
District of Florida, Tampa Division, are: 813-274-6000; and Park Tower, Suite 3200, 400 North
Tampa Street, Tampa, Florida 33602.

The telephone number and address of the United States Pretrial Services, Tampa Division, are:
813-225-7648 or 1-800-676-0125; and 301 Federal Building, 500 Zack Street, Tampa, Florida
33602.

The telephone number and address of the United States Probation Office, Tampa Division, are:
813-301-5600; and 501 East Polk Street, Room 800, Tampa, Florida 33602.

NOTICE TO COUNSEL AND DEFENDANT: In cases assigned to United States Magistrate
Judge Julie S. Sneed, any requests to travel outside the area set forth in this document must be
submitted in a written motion with a proposed order at least three (3) days prior to the date
upon which travel is expected to begin. Failure to comply with this requirement will result in
automatic denial of the request unless a showing is made that an actual emergency situation exists,
such as serious illness in the family.




                                                 4
